Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 line 12 contains the limitation, “detecting a touch and slide operation that slides to a a on the at least one primary virtual control”. The metes and bounds of the claim including this limitation cannot be determined. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11-15 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 11-12, and 14 of U.S. Patent No. 11,185,773 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims at issue move certain limitations present in the independent claims of the patent into dependent claim form, such that the overall scope of the claimed invention is unchanged. Notably, instant claim 2 contains limitations regarding adjusting the steering angle and virtual throttle opening that are found in claim 1 of the patent and similarly, the limitations of instant claims 6-8 can be found in independent claim 9 of the patent and the limitations of instant claims 14-15 can be found in independent claim 14 of the patent. The correlation between instant claim limitations and the patent claim limitations that anticipate them is as follows:
Instant claim #
Anticipated by patent claim #(s)
Notes/rationale
1
1

2
1

3
2

4
3

5
9

6
9

7
9

8
9
The instant limitation of, “adjusting a steering angle according to […] a transverse offset distance of the position of the target point of the first slide operation relative to a central position of the first virtual control” is equivalent in scope to the patent-claimed, “obtaining a steering angle of the virtual vehicle according to […]  a transverse offset distance of the target point relative to a central position of the primary virtual control,” and the instant limitation of “adjusting the virtual throttle opening of the virtual vehicle according to  […]  a transverse offset distance of the position of the target point of the second slide operation relative to a left vertex or a right vertex of the second virtual control,” is equivalent in scope to the patent-claimed, “obtaining a virtual throttle opening of the virtual vehicle according to a straight-line distance between the target point and the central position of the primary virtual control”
9
No double patenting rejection against this instant claim

10
No double patenting rejection against this instant claim

11
11

12
12

13
14

14
14

15
14

16
No double patenting rejection against this instant claim

17
No double patenting rejection against this instant claim

18
No double patenting rejection against this instant claim

19
1

20
9





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0219980 A1 to Bassett in view of US 2013/0217498 to Wang.
	Re claim 1, Bassett teaches a virtual vehicle control method in a virtual scene, (Abstract, virtual camera effects for video or computer game play that narrows a field of view of a virtual camera while increasing the distance between the virtual camera and a moving object as the speed of the object through the three-dimensional scene increases. And as Figs. 3-5 diagram and [0051] describes, that object can be a virtual car 306.) performed by a terminal (Fig. 2 diagrams and [0031]-[0045] introduces system 50 that implements the method of the disclosure by executing instructions from storage media and operating with I/O devices), the method comprising:
	providing a display interface of an application program, the display interface comprising a scene picture of the virtual scene, and the virtual scene comprising a virtual vehicle; (Figs. 3-5 diagram exemplary displayed video game scenes comprising virtual car 306)
	obtaining a moving speed of the virtual vehicle (Fig. 8A, a calculated object speed is used to transform the virtual camera. As described in [0014], this calculated speed represents the rate of speed of a user manipulated object in a video game, such as a virtual car descending a virtual hill. [0054] describes Figs. 6 and 7 which represent a moving object at relatively low and higher speeds, respectively. [0066] describes that, “In a racing game for example, this speed might actively be calculated and displayed (e.g., 77 Km/hour). The
active speed might depend on play control input from controller 52 and/or virtual environment parameters such as virtual function coefficient of the surface the object is moving on, air friction, wind, etc.”)
	adjusting, based on the moving speed of the virtual vehicle being greater than a moving speed threshold, the scene picture to a picture of the virtual vehicle being observed in the virtual scene by using a camera model in a predetermined viewing angle direction, the camera model being located at a position with respect to the virtual vehicle
	Refer to at least:
	[0008] One interesting technique in video games to create the illusion of speed is to change the viewing angle of the video game's virtual camera according to the rate an object is moving. In the real world, you have the sensation of moving very rapidly when objects in your peripheral vision are blurred and move by you very quickly. This same effect can be used in video game play by narrowing the field of view of a virtual camera trained on the moving character or other object----causing peripheral objects to move very quickly in and out of the camera's field of view. This can create a sensation of speed.
	[0011] […] in one example illustrative non-limiting embodiment, as the rate of motion of an object through a three-dimensional world increases, the field of view of the virtual camera trained on that object is narrowed to create an illusion of speed. However, to avoid distorting the apparent size of the moving object on the screen, as the field of view is changed, the distance of the viewpoint from the moving object is also changed correspondingly.
	[0012] […] By setting both the viewing angle and the  distance between the moving object and the viewing point based on the rate of motion of the moving object, it becomes possible to create interesting effects such as a sensation of speed without changing the apparent size of the object displayed on the screen.
	[0014] […] as the rate of speed of the manipulated object increases, the viewing angle is reduced and the distance between the manipulated object and the viewing point is increased. Therefore, without changing the size of the manipulated object, it is possible to show a sensation of high speed when it becomes difficult to see objects in peripheral vision because they are moving quickly relative to the player's virtual point of view. For example, suppose a moving object within a video game is descending a hill. As the speed of the moving object increases, it is possible to increase the height of the viewing point so that the hill appears to be steeper and the sensation of speed is increased.
	[0054] FIGS. 6 and 7 show example changes in the characteristics of virtual camera 308 in response to motion of an exemplary moving 8877object 306. Specifically, in the exemplary non-limiting example shown, virtual camera 308 is defined to have a wider field of view a and to follow a distance A behind moving object 306 when the moving object is moving at a relatively low speed, and is defined to have a narrower field of view a- and to follow a larger distance A+B behind the moving object when the moving object is moving at a higher speed. Additionally, as shown in FIG. 7, it is possible to automatically increase the distance between the virtual camera 308 from a virtual surface such as the ground and/or from an axis passing through moving object 306 (e.g., from C to C+D) in response to a higher speed of moving object 306. This increase in the apparent height of virtual camera 308 and an increase in the tilt angle of the virtual camera impacts the way the moving object 306 and the rest of the three­ dimensional scene 300 are shown on video display screen 59.
	[0084] FIGS. 9A, 9B show exemplary screen shots of effects produced by this technique for different speeds. In FIG. 9A, the character is moving at 73 Km/hour and in FIG. 9B the character is moving at 101 Km/hour. Notice the different camera fields of view, angles and distances.
Although Bassett teaches the same inventive concept substantially as claimed, Bassett dates back to 2003 and as such employs conventional handheld gaming controllers and not the virtual touch-screen steering and braking input controls of the claims. Bassett thus lacks: wherein the display interface further comprises at least one primary virtual control that is overlaid on the scene picture, and the method further comprises: detecting a touch and slide operation on the at least one primary virtual control; and adjusting, in response to detecting the slide operation, at least one of a steering angle or a virtual throttle opening of the virtual vehicle based on a position of the target point in the at least one primary virtual control.
Wang is an analogous prior art racing type video game reference (see Figs. 9-11 wherein a user manipulates a virtual car 124 in a driving scenario) that teaches it was known to employ virtual touch screen controls operated on a displayed game GUI to enable a user to make steering angle, throttle and braking inputs in a virtual driving game embodied on a mobile computing device such as a touch screen mobile phone. Refer to [0031]-[0032] where Wang describes that a virtual car is accelerated to a predetermined maximum speed, such as 160 km/h, based on an offset distance defined by a touch and slide gesture and wherein steering can be accomplished by making a two finger touch and slide gesture wherein the direction of the gesture affects the steering of the virtual car as in Fig. 11 of Wang.
It would have been obvious to one having ordinary skill in the art at the time of the invention that the conventional racing video game of Bassett could have been updated for use on touch screen mobile devices such as smart phones which would involve providing a touch screen graphical user interface that included controls such as steering, acceleration and braking as taught by Wang without causing any unexpected results. It is well known in the art that providing familiar types of games in a mobile environment is desirable because since the advent of smart phones, many users prefer to enjoy gaming on the convenience of their mobile device rather than on a traditional console or PC system. 
Re claims 2-3, Refer again to [0031]-[0032] where Wang describes that a virtual car is accelerated to a predetermined maximum speed, such as 160 km/h, based on an offset distance defined by a touch and slide gesture and wherein steering can be accomplished by making a two finger touch and slide gesture wherein the direction of the gesture affects the steering of the virtual car as in Fig. 11 of Wang.
	Re claims 4, 11, Fig. 10 of Wang diagrams a virtual brake control being performed on the graphical user interface, which meets the limitation of an auxiliary virtual control overlaid on the scene picture.
	Re claims 5-8, 13-15, refer to the rejection of claims 1-3 above wherein Wang teaches the use of touch-screen touch and slide gestures usable for controlling steering and acceleration in a driving game.
	Re claims 12, 17. adjusting, based on the moving speed of the virtual vehicle being greater than a moving speed threshold, the scene picture to a picture of the virtual vehicle being observed in the virtual scene by using a camera model in a predetermined viewing angle direction, the camera model being located at a position with respect to the virtual vehicle
	Refer to at least the following passages of Bassett:
	[0008] One interesting technique in video games to create the illusion of speed is to change the viewing angle of the video game's virtual camera according to the rate an object is moving. In the real world, you have the sensation of moving very rapidly when objects in your peripheral vision are blurred and move by you very quickly. This same effect can be used in video game play by narrowing the field of view of a virtual camera trained on the moving character or other object----causing peripheral objects to move very quickly in and out of the camera's field of view. This can create a sensation of speed.
	[0011] […] in one example illustrative non-limiting embodiment, as the rate of motion of an object through a three-dimensional world increases, the field of view of the virtual camera trained on that object is narrowed to create an illusion of speed. However, to avoid distorting the apparent size of the moving object on the screen, as the field of view is changed, the distance of the viewpoint from the moving object is also changed correspondingly.
	[0012] […] By setting both the viewing angle and the  distance between the moving object and the viewing point based on the rate of motion of the moving object, it becomes possible to create interesting effects such as a sensation of speed without changing the apparent size of the object displayed on the screen.
	[0014] […] as the rate of speed of the manipulated object increases, the viewing angle is reduced and the distance between the manipulated object and the viewing point is increased. Therefore, without changing the size of the manipulated object, it is possible to show a sensation of high speed when it becomes difficult to see objects in peripheral vision because they are moving quickly relative to the player's virtual point of view. For example, suppose a moving object within a video game is descending a hill. As the speed of the moving object increases, it is possible to increase the height of the viewing point so that the hill appears to be steeper and the sensation of speed is increased.
	[0054] FIGS. 6 and 7 show example changes in the characteristics of virtual camera 308 in response to motion of an exemplary moving 8877object 306. Specifically, in the exemplary non-limiting example shown, virtual camera 308 is defined to have a wider field of view a and to follow a distance A behind moving object 306 when the moving object is moving at a relatively low speed, and is defined to have a narrower field of view a- and to follow a larger distance A+B behind the moving object when the moving object is moving at a higher speed. Additionally, as shown in FIG. 7, it is possible to automatically increase the distance between the virtual camera 308 from a virtual surface such as the ground and/or from an axis passing through moving object 306 (e.g., from C to C+D) in response to a higher speed of moving object 306. This increase in the apparent height of virtual camera 308 and an increase in the tilt angle of the virtual camera impacts the way the moving object 306 and the rest of the three­ dimensional scene 300 are shown on video display screen 59.
	[0084] FIGS. 9A, 9B show exemplary screen shots of effects produced by this technique for different speeds. In FIG. 9A, the character is moving at 73 Km/hour and in FIG. 9B the character is moving at 101 Km/hour. Notice the different camera fields of view, angles and distances.
	Re claim 18, this claim recites a design choice option for making the touch screen control features integral or not. MPEP 2144 provides legal precedents for conclusions that making features integral, absent any new or unexpected results, is not sufficient to patentably distinguish over prior art references. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (The court determined that, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").
	Re claims 19-20, refer to the rejection of claim 1, wherein the invention of Bassett includes a computer device executing program code from memory (refer additionally to Bassett Fig. 2 No. 110, 112).
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715